FREDERICK M. BOSS
Deputy Attorney General
BENJAMIN GUTMAN #160599
Solicitor General
NICK M. KALLSTROM #050023
SAMUEL A. KUBERNICK #045562
Assistant Attorneys General
Department of Justice
1162 Court Street NE
Salem, OR 97301-4096
Telephone: (503) 947-4700
Fax: (503) 947-4794
Email: Benjamin.Gutman@doj.state.or.us
        Nick.M.Kallstrom@doj.state.or.us
        Samuel.A.Kubernick@doj.state.or.us

Attorneys for Respondent




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



FRANK E. GABLE,                                    Case No. 3:07-cv-00413-AC

              Petitioner,                          RESPONDENT'S MOTION TO STAY AND
                                                   MEMORANDUM IN SUPPORT OF
                                                   MOTION TO STAY
       v.

MAX WILLIAMS,

              Respondent.




                                           Department of Justice
                                           1162 Court Street NE
                                          Salem, OR 97301-4096
                                   (503) 947-4700 / Fax: (503) 947-4794
                                                 TABLE OF CONTENTS

I.       INTRODUCTION AND PRAYER FOR STAY................................................................ 1

II.      CERTIFICATE OF CONFERRAL .................................................................................... 1

III.     BACKGROUND ................................................................................................................ 1

IV.      ARGUMENT...................................................................................................................... 2

         A.        Standard for Ordering a Stay .................................................................................. 2

         B.        Respondent is either likely to succeed on appeal, or has a “substantial case
                   on the merits.”......................................................................................................... 4

                   1.         The trial court’s exclusion of Johnny Crouse’s statements to
                              investigators as inadmissible hearsay did not violate petitioner’s
                              due process rights under Chambers ............................................................ 4

                   2.         Trial counsel was not constitutionally ineffective in declining to
                              move for the admission of Crouse’s hearsay statements under the
                              federal constitution.................................................................................... 15

                   3.         Petitioner failed to establish “cause and prejudice” under Martinez
                              to excuse the default of his claim against trial counsel............................. 18

                   4.         Petitioner failed to establish “actual innocence” under Schlup to
                              excuse the default of his claims against the trial court and his trial
                              counsel ...................................................................................................... 20

                   5.         Not all of the witnesses or potential witnesses that the Court
                              referred to as ‘recanting’ actually recanted, and the Opinion and
                              Order does not account for the timing, context, or other nuances
                              associated with the recantations or partial recantations............................ 21

                              a.         Cappie Harden .............................................................................. 21

                              b.         Jodie Swearingen .......................................................................... 22

                              c.         Earl Childers ................................................................................. 24

                              d.         Mark Gesner.................................................................................. 24

                              e.         John Kevin Walker ....................................................................... 25

                              f.         Daniel Walsh................................................................................. 26

                              g.         Other recanting witnesses ............................................................. 27

                   6.         Aside from the recantations, other evidence in the record would
                              permit a rational finder of fact to find petitioner guilty............................ 28

         C.        The Second and Fourth Hilton Factors Do Not Warrant Release......................... 29
Page i
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4794
                    1.         The State would be irreparably harmed absent a stay............................... 29

                    2.         The public interest favors a stay ............................................................... 30

          D.        In the alternative, if the court grants Petitioner’s release, it should impose
                    conditions of supervision, and it should still stay that portion of the
                    judgment regarding retrial..................................................................................... 31

V.        CONCLUSION................................................................................................................. 33




Page ii
                                                             Department of Justice
                                                             1162 Court Street NE
                                                            Salem, OR 97301-4096
                                                     (503) 947-4700 / Fax: (503) 947-4794
                                            TABLE OF AUTHORITIES
Cases

Brecht v. Abrahamson, 507 U.S. 619 (1993)................................................................................ 14

Carriger v. Stewart, 132 F.3d 463 (9th Cir. 1997) ........................................................................ 21

Chambers v. Mississippi, 410 U.S. 284 (1973)............................... 4, 5, 6, 9, 10, 13, 16, 17, 18, 19

Christian v. Frank, 595 F.3d 1076 (9th Cir. 2010).................................................................. 10, 16

Clark v. Arnold, 769 F.3d 711 (9th Cir. 2014) .............................................................................. 17

Cudjo v. Ayers, 698 F.3d 752 (9th Cir. 2012)...................................................................... 6, 17, 18

Decker v. Persson, 2015 WL 7069662 (D. Or. 2015) .................................................................. 32
Dobbert v. Wainwright, 468 U.S. 1231 (1984)............................................................................. 21

Fairchild v. Norris, 51 F.3d 129 (8th Cir. 1995) ........................................................................... 20

Franklin v. Duncan, 891 F. Supp. 516 (N.D. Cal. 1995).................................................. 29, 30, 31

Green v. Georgia, 442 U.S. 95 (1979)................................................................................ 5, 17, 19

Hall v. Paramo, 734 Fed. Appx. 519 (9th Cir. 2018) ................................................................... 27

Herrera v. Collins, 506 U.S. 390 (1993) ...................................................................................... 21

Hilton v. Braunskill, 481 U.S. 770 (1987) .......................................................................... 3, 29, 30

House v. Bell, 547 U.S. 518 (2006) ........................................................................................ 20, 28

Jones v. Taylor, 763 F.3d 1242 (9th Cir. 2014)................................................................. 20, 21, 26

Lee v. Lampert, 653 F.3d 929 (9th Cir. 2011) .............................................................................. 20

Lorentsen v. Hood, 223 F.3d 950 (9th Cir. 2000).......................................................................... 28

Lowry v. Lewis, 21 F.3d 344 (9th Cir. 1994) ................................................................................. 17

Lunbery v. Hornbeak, 605 F.3d 754 (9th Cir. 2010) ........................................................... 5, 17, 18

Martinez v. Ryan, 566 U.S. 1 (2012) .................................................................................... 2, 4, 18

Montana v. Egelhoff, 518 U.S. 37 (1996) ..................................................................................... 16

Rhoades v. Henry, 638 F.3d 1027 (9th Cir. 2011)......................................................................... 13

Rodney v. Filson, 916 F.3d 1254 (9th Cir. 2019) .......................................................................... 18

Schlup v. Delo, 513 U.S. 298 (1995) .................................................................................. 4, 20, 22
Page iii
                                                           Department of Justice
                                                           1162 Court Street NE
                                                          Salem, OR 97301-4096
                                                   (503) 947-4700 / Fax: (503) 947-4794
State v. Lyon, 304 Or. 221 (1987)................................................................................................. 13

Stein v. Wood, 127 F.3d 1187 (9th Cir. 1997) ................................................................................ 3

Strickland v. Washington, 466 U.S. 668 (1984) ......................................................... 15, 17, 18, 19

United States v. Moore, 651 F.3d 30 (D.C. Cir. 2011) ................................................................... 9
Statutes

O.E.C. 804(3)(c) ............................................................................................................................. 4
United States Code

28 U.S.C. § 2254(e)(1)) ................................................................................................................ 17

28 U.S.C. § 2254(e)(2).................................................................................................................. 13
Rules and Regulations

Fed. R. App. Proc. 23(c) ................................................................................................................. 2

Fed. R. Civ. P. 23............................................................................................................................ 3

Fed. R. Civ. P. 62............................................................................................................................ 2

Fed. R. Evid. 804(b)(3) ................................................................................................................... 9

L.R. 7-1(a)....................................................................................................................................... 1
Constitutional Provisions

28 U.S.C. § 2254(e)(1).................................................................................................................... 6




Page iv
                                                                  Department of Justice
                                                                  1162 Court Street NE
                                                                 Salem, OR 97301-4096
                                                          (503) 947-4700 / Fax: (503) 947-4794
     I.        INTRODUCTION AND PRAYER FOR STAY
               On April 18, 2019, this Court granted petitioner’s writ of habeas corpus and ordered that

     petitioner be “released from custody unless the State of Oregon elects to retry him within 90 days

     of that date.” (Electronic Case Files (ECF) #168, p. 94). Respondent will be filing a notice of

     appeal to the Ninth Circuit Court of Appeals on or about May 15, 2019. As explained below,

     this Court should grant a stay because: (1) petitioner is serving life imprisonment without the

     possibility of parole, so his term of custody will not expire; (2) respondent has a “strong

     likelihood” of success or a “substantial case on the merits;” (3) respondent will be irreparably
     harmed absent a stay; and (4) the public interest weighs in favor of petitioner remaining

     incarcerated during the appeal.

               In the alternative, if the Court orders petitioner’s release during the pendency of the

     appeal, the Court should grant the conditions of release requested below, and stay that portion of

     the Judgment requiring the State to commence retrial, until the resolution of the appeal.

     II.       CERTIFICATE OF CONFERRAL

               Pursuant to LR 7-1(a), counsel for respondent has conferred with counsel for petitioner.

     Petitioner OPPOSES this motion to stay, but would not oppose the motion if petitioner is

     released pending appeal.

     III.      BACKGROUND

               The factual and procedural background is well known to the Court and the parties, and is

     thoroughly set out in the Opinion and Order (ECF #168), as well as in the parties’ prior

     substantive pleadings. In brief, following a multi-week jury trial, petitioner was convicted of

     six counts of aggravated murder, based on the January 17, 1989 murder of Michael Francke. At

     the time of his death, the victim was the director of the Oregon Department of Corrections.1 The

     evidence at trial included testimony from several acquaintances and associates of petitioner, to


     1
         For ease of reading, respondent does not include citations in the background section.
Page 1 -    RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
            STAY
            NMK/9566710-v1
                                                       Department of Justice
                                                       1162 Court Street NE
                                                      Salem, OR 97301-4096
                                               (503) 947-4700 / Fax: (503) 947-4794
     whom he had made various incriminating statements; statements petitioner made to police

     throughout the course of the murder investigation; and other circumstantial evidence.

             Following an unsuccessful direct appeal and post-conviction relief proceedings, petitioner

     sought habeas relief from this Court, acknowledging that many of his claims were unexhausted

     and procedurally defaulted.

             In its written Opinion and Order, the Court granted relief on two unexhausted and

     procedurally defaulted claims: (1) that the trial court “violated [petitioner’s] rights under the

     Fifth, Sixth, and Fourteenth Amendments to the United States Constitution by excluding
     evidence of third-party guilt,” and (2) that petitioner’s trial attorneys were ineffective by failing

     “to present legal support, including citation to federal law, in support of admitting evidence of

     third-party guilt.” (ECF #168, pp. 68-69). Acknowledging that those claims were unexhausted

     and now procedurally defaulted, the Court concluded that the defaults should be excused based

     on “gateway” actual innocence, and, with respect to the ineffective assistance of trial counsel

     claim, under Martinez v. Ryan, 566 U.S. 1 (2012). As previously noted, the Court entered its

     Opinion and Order (ECF #168) on April 18, 2019, ordering that petitioner “shall be released

     from custody unless the State of Oregon elects to retry him within 90 days.” The Court entered

     its Judgment on that same date. (ECF #169).2

             Respondent now respectfully requests that the Judgment be stayed pending appeal.

     IV.     ARGUMENT

             A.      Standard for Ordering a Stay

             Respondent requests that this Court grant a stay pursuant to Federal Rule of Civil

     Procedure 62 so that petitioner will remain in custody, and the State of Oregon will not be

     required to pursue possible retrial, while the Ninth Circuit considers respondent’s appeal of this

     Court’s grant of the writ of habeas corpus. Federal Rule of Appellate Procedure 23(c) provides

     2
      The Court denied relief on the remaining claims, but granted a certificate of appealability on all
     of the denied claims. (ECF #168, p. 94; ECF #169, pp. 1-2).
Page 2 -   RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
           STAY
           NMK/9566710-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
     that while a decision ordering the release of a prisoner is under appellate review, the prisoner

     shall be released from custody unless the judge rendering the decision, the Court of Appeals, the

     Supreme Court, or a judge or Justice of either court “otherwise orders.” Stein v. Wood, 127 F.3d

     1187, 1190 (9th Cir. 1997) (the district court retains concurrent jurisdiction over the custody of a

     habeas petitioner while the case is on appeal). Rule 23 therefore creates a presumption that a

     state prisoner should be released from custody pending appellate review of a habeas writ.

     Hilton v. Braunskill, 481 U.S. 770 (1987).

             This presumption, however, can be overcome. This Court has broad discretion in
     determining whether the judgment granting habeas relief should be stayed pending appeal.

     Hilton, 481 U.S. at 775. In exercising this discretion in habeas proceedings, courts are guided by

     the traditional standards governing stays of civil judgments. Id. at 774. These factors are:

     (1) whether the state has made a strong showing of a likelihood of success on appeal; (2) whether

     the state will be irreparably harmed absent a stay; (3) whether the issuance of a stay will

     substantially injure other parties interested in the proceeding; and (4) where the public interest

     lies. Id. at 776-77. Once the state establishes “a strong likelihood of success on appeal, or

     where, failing that, it can nonetheless demonstrate a substantial case on the merits,” continued

     custody is permitted if the second and fourth factors militate against release. Id. at 778.

             In Hilton, the Supreme Court noted that “[s]ince the traditional stay factors contemplate

     individualized judgments in each case, the formula cannot be reduced to a set of rigid rules.”

     Id. at 777. Accordingly, the Court considered other factors, including the flight risk of the

     prisoner and the danger to the public. Id. The Court also considered the state’s interest in

     continuing custody and rehabilitation, noting that the state’s interest is “strongest when the

     remaining portion of the sentence to be served is long, and weakest where there is little of the

     sentence remaining to be served.” Id.

             Finally, the Court noted that, although the interest of the habeas petitioner in release

     pending appeal is “always substantial,” Id. at 777, the petitioner, unlike a pretrial arrestee, “has
Page 3 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
     been adjudged guilty beyond a reasonable doubt by a judge or jury, and this adjudication of guilt

     has been upheld by the appellate courts of the state.” Id. at 779. Although a district court’s

     opinion has held that the judgment of conviction is “constitutionally infirm,” that decision could

     be “overturned on appeal before the state must retry the petitioner.” Id. Thus, when ruling on a

     motion to stay the judgment, courts can consider “the dangerousness of a habeas petitioner as

     part of its decision whether to release the petitioner pending appeal.” Id.

             As explained below, those factors weigh in favor of an order staying this Court’s

     judgment pending the outcome of the appeal.

             B.      Respondent is either likely to succeed on appeal, or has a “substantial case on
                     the merits.”
             On appeal, respondent intends to argue that habeas corpus relief should have been denied

     with respect to petitioner’s claims that the trial court’s exclusion of Johnny Crouse’s statements

     to investigators as inadmissible hearsay violated his due process rights, as described in

     Chambers v. Mississippi, 410 U.S. 284 (1973), as well as petitioner’s claim that trial counsel was

     constitutionally ineffective in declining to present that basis for the admission of the statements.

     Further, respondent intends to argue that this Court erred in concluding that petitioner had

     established a basis to excuse the procedural default of those claims under Martinez v. Ryan,

     566 U.S. 1 (2012) and Schlup v. Delo, 513 U.S. 298 (1995).

                     1.     The trial court’s exclusion of Johnny Crouse’s statements to
                            investigators as inadmissible hearsay did not violate petitioner’s
                            due process rights under Chambers.
             At trial, petitioner, based on State evidentiary law, sought to admit the hearsay statements

     of Crouse to investigators as statements against his penal interest. To do so, petitioner had the

     burden of demonstrating, inter alia, that Course was “unavailable” to testify and that

     “corroborating circumstances clearly indicate[d] the trustworthiness of [Crouse’s] statement[s].”

     OEC 804(3)(c). Ultimately, the trial court concluded that Crouse was available to testify, having

     previously testified that he had not killed Michael Francke. (Tr. 9511). Thus, the Court ruled

Page 4 -   RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
           STAY
           NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
     that his hearsay statements were not admissible and that his testimony that he had not killed

     Michael Francke was not relevant at petitioner’s trial. (Tr. 9511). This Court has since

     concluded that the trial court’s ruling violated petitioner’s due process rights under Chambers, in

     part because Crouse’s hearsay statements “bore persuasive assurances of trustworthiness[.]”

     (ECF #168, p. 76). That ruling was in error.

             In Chambers, the Supreme Court considered a trial court’s suppression of a third-party’s

     confessions because, at the time, Mississippi had no hearsay exception for statements against

     penal interest; such statements were only admissible if they were against the declarant’s
     pecuniary interest. 410 U.S. at 299. The third-party had confessed to the murder of a police

     officer to three different close friends or acquaintances in separate settings. Id. at 292-93. Those

     confessions occurred within a day of the crime and were consistent with each other. Id. Those

     confessions were also consistent with a subsequent sworn confession. Id. at 287. There was no

     dispute that the third-party had been in the vicinity of the crime; one witness saw the third-party

     immediately after the shooting with a pistol in his hand; and a “lifelong friend” of the third-party

     testified that he saw the third-party shoot the officer. Id. at 289. The Court concluded that,

     “under the facts and circumstances of this case[,]” the third-party confessions “bore persuasive

     assurances of trustworthiness[,]” such that their exclusion deprived the defendant of a fair trial.

     Id. at 302-03.

             Subsequent cases cited by this Court have similarly required evidence of third-party guilt

     to bear “persuasive assurances of trustworthiness” before federal due process will compel the

     admission of that evidence, despite its inadmissibility under state evidentiary law. See Green v.

     Georgia, 442 U.S. 95 (1979) (per curiam) (explaining that the third-party confession by a person

     who had been jointly indicted for the same murder was made “spontaneously to a close friend[,]”

     and the “evidence corroborating the confession was ample, and indeed sufficient to procure a

     conviction of [the third party] and a capital sentence.”); Lunbery v. Hornbeak, 605 F.3d 754, 761

     n. 3 (9th Cir. 2010) (noting that hearsay statements of third-party were “completely consistent”
Page 5 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
     with murder evidence); Cudjo v. Ayers, 698 F.3d 752 (9th Cir. 2012) (presuming to be correct

     under 28 U.S.C. § 2254(e)(1) the state court’s finding that a third-party confession was

     “probably true” and was given “under circumstances providing substantial assurances that the

     confession was trustworthy”).

             Here, Johnny Crouse’s statements to investigators did not have sufficient assurances of

     trustworthiness under Chambers, such that federal due process compelled their admission into

     evidence despite their inadmissibility under state law. The Court relied heavily on the fact that

     Crouse claimed to have committed the murder on multiple occasions to multiple persons in
     April 1989. (ECF # 168, pp. 68, 76). But as explained in respondent’s prior briefing (at

     ECF # 101, pp. 38-50), although Crouse did admit to killing Francke on multiple occasions to

     multiple people, each of those confessions were inconsistent, rendering his hearsay statements

     less trustworthy—not more trustworthy.

             First Crouse repeated a claim he had previously told investigators in February 1989:

     that he had observed five Hispanic individuals attack an individual, and chased one of those

     individuals for three and one-half miles. (Tr. 9535-37). Crouse told investigators that he had

     known Francke, having spoken with him during a previous term of incarceration. (Ex. 179,

     p. 294-95).

             Later that day, Crouse claimed that a person named “Juan,” who was wearing a three-

     piece suit, had offered him $300,000 to kill Francke. (Tr. 9538-42; Ex. 179, p. 51-56, 296-97).

     According to Crouse, “Juan” wanted Francke dead because his brother had been killed in a New

     Mexico riot.3 (Ex. 179, p. 57). In a confession in which he “became emotional” and “cried

     heavily,” Crouse said that he had killed Francke after receiving a $1,500 down payment from


     3
      By the time Crouse spoke with investigators, a Salem-area newspaper, the Statesman Journal,
     had reported, inter alia, that Francke had been attacked near his car in front of the Dome
     Building; that he had been stabbed in the heart; that no murder weapon had been located; that the
     assailant had fled west; and that Francke had previously worked in corrections in New Mexico
     prior to coming to Oregon. (Pet. Ex. D, pp. 16-18).
Page 6 -   RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
           STAY
           NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
     “Juan,” attacking Francke as he exited the Dome Building, stabbing him with an upward motion

     and then fleeing east towards Park Street. (Tr. 9538-42; Ex. 179, pp. 297-99).

            The next day, Crouse abandoned the murder-for-hire account, instead claiming that he

     stabbed Francke after confronting him as he exited the Dome Building and demanding that

     Francke give him his records from within the Dome Building. (Tr. 9522, 9543). Crouse gave

     officers a similar account in writing on that date, which explained that after Crouse demanded

     from Francke “everything on me that they have[,]” Francke hit him and attempted to run away,

     but that Crouse was able to stab him in the arm, stomach, and then “about three more times
     before I stabbed Mike F. in the heart at down way.” (Ex. 179, pp. 76, 93).

            Later that day, Crouse abandoned that account. (Tr. 9544). He then provided another

     written account, in which he claimed that Francke had approached him while he was in a car.

     (Ex. 179, pp. 75, 91). Crouse wrote that, “I did know the man when I look at him and told him

     that we could work it out[.]” (Id. at 91). Crouse wrote that Francke then punched him, a

     struggle ensued, and that he then stabbed Francke in the heart. (Id.). According to Crouse,

     “when I got him in the heart he said what are you doing [sic] he got up and was trying to get

     back to the door and I went at him again[.] [A]s I did I told him that he was not going to call

     anyone and he was looking at me and he said you will not get away.” (Id.).

            Crouse had told investigators that he had previously confessed to killing Francke to his

     brother. (Ex. 179, p. 75). Later that day, the investigators allowed petitioner to call his brother,

     and recorded that conversation. During the call, Crouse twice asked his brother leading

     questions in an attempt to get his brother to recall his supposed previous confession, but his

     brother could not recall any such prior confession. (Ex. 179, pp. 83-84, 87 (“You see, I don’t

     remember that part.”)). He then told his brother that he had stabbed Francke in the heart, the

     arm, and “in the stomach a time or two.” (Id. at 88).

            Later that evening, Crouse told the investigators that, during his altercation with Francke,

     “Francke [had] knocked him down and he came up, grabbing his knife, and stabbed him.” (Id.
Page 7 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
         STAY
         NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
     at 77). According to Crouse, Francke then responded: “‘I won’t die and you won’t get away

     with this.’” (Id.). Crouse stated that he then fled towards Park Street (i.e., to the east of the

     Dome Building). (Id.).

             The investigators then took Crouse to the Dome Building Grounds. (Id.). While at the

     Dome Building grounds, Crouse again stated that, following the stabbing, he fled towards Park

     Street (i.e., towards the east). The investigator recalled in his police report, “Writer further

     observed that it appeared Crouse was trying to lead officers away from the direct area of where

     the crime was known to have occurred. At this point, writer advised Crouse that he was not
     telling the truth and he became very angry.” (Id. at 77).

             Once at the patrol office, Crouse provided a new account, summarized in a police report

     that the Court quotes at length in its opinion. (ECF #168, p. 41-42 (quoting Ex. 179, pp. 78-79)).

     During that interview, Crouse claimed to have stabbed Francke in the heart and in the stomach

     with his left hand. (Ex. 197, p. 95). He stated that he also “got” Francke on the hands and

     forearm, clarifying that he believed he inflicted a “slice” to Francke’s hands and forearm, as

     opposed to a stabbing. (Ex. 197, p. 96). Notably, contrary to his claim at the Dome Building

     grounds, Crouse stated that he fled to the west after stabbing Francke. (Id. at 96-97). He stated

     that he returned to his apartment, cleaned the knife, washed his boots, soaked his pants, and

     burned his shirt in the alley. (Id. at 97, 100). Crouse also claimed that a knife that had been

     previously seized by police was the knife he had used to kill Francke. (Id.).

             The details of Crouse’s confession did not remain consistent for twenty-four hours.

     The next day, Crouse claimed to have had a “flashback,” recalling that he had also worn a dark

     sweatshirt, which he claimed had blood on the left sleeve that he had not washed off. (Id.

     at 111). However, he again confirmed that a hunting knife seized by the police was the knife

     used to commit the murder. (Id. at 116). He stated again on April 9, 1989, that the knife seized

     by police was the murder weapon. (Id. at 138).


Page 8 -   RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
           STAY
           NMK/9566710-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
              About a week later, Crouse recanted, denying that he had killed Francke. (Tr. 9547). On

     April 13, 1989, Crouse recanted his recantation, again claiming that he had killed Francke.

     (Tr. 9547). Later, in June 1989, Crouse again denied having killed Francke, but claimed that

     prison officials had offered him $10,000 to do so, displaying the cash in a briefcase. (Ex. 179,

     p. 182). Although he declined the supposed offer from the prison officials, Crouse claimed that

     he helped the man that had actually killed Francke bury his clothes. (Id. at 224). The state

     police dug in the area Crouse had identified, but were unable to locate any clothing. (Tr. 9549,

     9565).
              Later, in November 1989, Crouse denied any involvement in Francke’s death, explaining

     that he had learned the circumstances of Francke’s death from the investigators: “[The

     investigators] told me everything about the murder. I know where Michael Francke was stabbed.

     I know where Michael Francke was cut. I know where the body was. I know where his car was.

     I didn’t know none of that when they brought me over there the first time. None of it. They just

     took me in there and they talked to me, five hours, before a tape was even put on.” (Ex. 179,

     pp. 268-69).

              Given the numerous, shifting accounts of his alleged involvement in the murder, Crouse’s

     statements do not have sufficient assurances of trustworthiness to require admission under

     Chambers in contradiction of state evidentiary rules. To be sure, Crouse stated several times that

     he killed Francke, but his account changed significantly with nearly every new statement.

     Federal courts have held ever-shifting third-party confessions to be insufficiently reliable to be

     admitted under the hearsay exception for statements against penal interest. See United States v.

     Moore, 651 F.3d 30, 81 (D.C. Cir. 2011) (excluding third-party murder confession under FRE

     804(b)(3) where “the details of [the third party]’s story vary significantly in each of the four

     accounts he gave, and he denied killing [the victim] both before and after claiming that he did.

     Other circuits have held that such contradictions can alone render an otherwise admissible

     statement untrustworthy.”). And indeed the standard for trustworthiness must necessarily be
Page 9 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
         STAY
         NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
     higher where a federal court rules that a state’s application of its evidentiary rules violates due

     process. See Christian v. Frank, 595 F.3d 1076, 1085 (9th Cir. 2010) (noting that “the Supreme

     Court of the United States . . . heavily stressed that it was the ‘trustworthiness’ of the evidence at

     issue in Chambers that compelled its admissibility.”).

            In concluding that Crouse’s statements “bore persuasive assurances of trustworthiness,”

     in addition to pointing to the fact that Crouse made them “multiple times after the murder” to

     “different people and in different contexts and circumstances,” the Court also concluded that

     “other evidence in the case corroborated his self-incriminating statements.” (ECF #168, p. 76).
     The “other evidence” available did not provide persuasive assurance that Crouse’s statements

     were trustworthy.

            First, Crouse told investigating officers several times—including during the April 6, 1989

     statement that this Court has found sufficiently persuasive—that the hunting knife investigators

     had seized was the knife he had used to kill Francke. (Ex. 197, pp. 97, 116, 138). However,

     during the state-court proceedings, Martinack (one of the investigators) testified that the general

     class characteristics of that knife were not consistent with the knife that caused Francke’s

     wounds. (Tr. 9555). Indeed, although the State was willing to present additional evidence that

     the knife was also not consistent with the cuts to Francke’s clothing, petitioner stipulated to that

     fact at trial. (Tr. 9565-66). In its opinion, this Court omits any discussion of the knife identified

     by Crouse—an inconsistency that renders Crouse’s statements significantly less trustworthy.

            Second, as Martinak testified at trial, the person that Hunsaker saw running from the

     scene of the crime was wearing clothing that was “totally different” than the clothing Crouse

     claimed to have been wearing on the night of the murder. (Tr. 9552). Like the other details,

     Crouse’s statements as to what he was wearing on the night of the murder continually shifted as

     he told the car-burglary story. After describing the car-burglary account, Crouse claimed to have

     a “flashback” as to what he was wearing, claiming that he also wore a blue sweatshirt that got

     blood on it. (Ex. 179, pp. 111-12). He claimed he “didn’t worry” about the blood, explaining
Page 10 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
         STAY
         NMK/9566710-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
    that “the blood dried and I seen it and I said ah heck[.]”4 (Ex. 179, p. 112). As petitioner

    stipulated at trial, subsequent testing revealed there was no blood on the sweatshirt. (Tr. 9564,

    9566). The Court does not address this inconsistency either.

           Third, the Court found Crouse’s statements trustworthy because he “recalled striking

    Francke with the knife in the arm and chest, a description consistent with the knife wounds

    Francke suffered.” (ECF #168, p. 67). But it was common knowledge that Francke had been

    stabbed in the chest, that fact having been extensively reported in newspapers in this high-profile

    case. (See e.g., Pet. Ex. D, pp. 16-18). And Crouse’s description of the wounds he caused to
    Francke’s arm was not consistent Francke’s wounds. In the version of events this Court has

    relied upon, Crouse stated that he slashed Francke on the hands and forearm. (Ex. 197, p. 96).

    But the medical examiner testified:

           “[T]here were no characteristic defense type injuries on his body. The only
           exception to that would be the wound through the left bicep area. . . . But there is
           nothing on the backs of his hands and forearms. Nothing on the left hand. We
           have these glass caused injuries on the right hand. Nothing that I would identify
           as a typical defense type injury.”
    (Tr. 6427). Indeed, at trial, petitioner stipulated that the pictures from Francke’s autopsy do not

    substantiate Crouse’s statements that he caused injuries to Francke’s forearms or hands.

    (Tr. 9566). Further, in the statement relied upon by this Court, Crouse claimed to have stabbed

    Francke in the stomach. (Ex. 179, p. 78). But Francke was not stabbed in the stomach.

    (Tr. 9553). Thus, contrary to this Court’s finding, Crouse’s description of the injuries he

    inflicted on Francke was not “consistent with the knife wounds Francke suffered.”

           Fourth, the Court found Crouse’s statement trustworthy because he described “the angle

    at which he stabbed Francke.” (ECF #168, p. 67). In the version this Court relies upon, Crouse

    stated that he stabbed Francke “[a]t a down position.” (Ex. 179, p. 95). But the Court does not


    4
      As noted above, in a statement upon which this Court relies, Crouse claimed to have set fire to
    the only item of clothing that had blood on it, a flannel shirt that Crouse claimed to have worn
    under a green jacket. (Ex. 179, p. 70).
Page 11 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
        NMK/9566710-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4794
     account for the fact that Crouse had given an opposite account the day before, gesturing to

     investigators that he had stabbed Francke in an upward motion. (Tr. 9538-39).

             Fifth, the Court found Crouse’s statement trustworthy because he “gave a reasonably

     accurate physical description of Francke.” (ECF #168, p. 67). But Crouse stated that he had

     spoken with Francke during a previous term of incarceration. (Ex. 197, p. 294-95). According

     to Crouse, he had asked Francke to be transferred from the Oregon State Penitentiary to a work

     camp, and Francke had told him to speak with his counselor. (Id.). Thus, that Crouse could give

     a “reasonably accurate physical description of Francke,” confers little credibility to Crouse’s
     multiple accounts.

             Sixth, the Court points to “the route” that Crouse said he took to leave the scene after his

     altercation with Francke. (ECF #168, p. 67). However, as demonstrated above, Crouse

     consistently stated that he fled east from the scene, towards Park Street, which was not consistent

     with Hunsaker’s account. (Ex. 179, p. 297). Indeed, even on April 5, 1989, after he had shifted

     to the car-burglary account, Crouse claimed to have fled to the east towards Park Street. (Id.

     at 77). Investigators then took Crouse to the Dome Building grounds, where he again told them

     that he had fled to the east. (Id.). One investigator wrote, “At this point, writer advised Crouse

     that he was not telling the truth and he became very angry.” (Id.). It was only after that

     confrontation that Crouse settled on the claim that he had fled to the west. (Id. at 96-97).

     The Court does not address Crouse’s previous accounts of running to the east, or why his later,

     diametrically-opposed claim should be considered reliable.

             Seventh, the Court considers one of the car-burglary accounts that Crouse gave on

     April 5, 1989, reliable because, after he shifted to the car-burglary account, Crouse repeated that

     account to his brother. (ECF #168, p. 68). However, Crouse’s call to his brother merely reveals

     another inconsistency in Crouse’s statements to investigators. Crouse told investigators that he

     had previously told his brother that he had killed a man a few days after he had killed Francke,

     claiming to have described Francke to his brother as “a big guy in corrections.” (Ex. 179, p. 75,
Page 12 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
     153). However, during the phone call, when Crouse asked his brother leading questions in an

     apparent attempt to have his brother confirm that previous admission, his brother twice

     responded that he did not recall such an admission, the second time telling Crouse: “You see, I

     don’t remember that part.” (Id. at 83-83, 87). Thus, although Crouse was apparently attempting

     to corroborate his most-recent statements to investigators in his phone conversation with his

     brother, he was unable to do so. Contrary to the Court’s finding, Crouse’s statements to his

     brother do not support the reliability of Crouse’s car-burglary account.

             Eighth, the Court points to a polygraph examination, in which the polygrapher concluded
     that Crouse was “not deceptive” when he denied that he had lied when he told police that he had

     stabbed Francke. (ECF #168, p. 68). But in an earlier polygraph examination, Crouse was

     deemed truthful when he denied killing Francke or “in any way knowingly participat[ing] in the

     killing of Michael Francke[.]” (Pet. Ex. H, p. 2). However, the polygraphs were not presented

     to the trial court, nor could they have been. See State v. Lyon, 304 Or. 221, 223 (1987) (holding

     that polygraph tests are inadmissible in Oregon even when admissibility has been stipulated by

     the parties). Therefore, they should not be considered in connection with petitioner’s Chambers

     claim against the trial court or his counsel. See 28 U.S.C. § 2254(e)(2); see also Rhoades v.

     Henry, 638 F.3d 1027, 1035 n. 6, 1037 (9th Cir. 2011) (explaining that polygraph results were

     “irrelevant” with respect to the habeas petitioner’s Chambers claim “because polygraph results

     are inadmissible under Idaho law absent a stipulation[,]” and “whether the [third-party who

     confessed] did (or did not) pass the lie detector test would have made no difference because it

     wasn’t admissible anyway.”).

             Ninth, the Court found Crouse’s statements reliable because, once he turned to the car-

     burglary account, he told investigators that he broke into Francke’s car because there was “stuff”

     in the car. (ECF #168, p. 66). However, after Crouse had shifted to the car-burglary account, it

     is difficult to conceive of another reason he could have provided for breaking into the car, other

     than to steal it or to obtain “stuff” inside the car. And—although there were specific items in the
Page 13 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
     car that Crouse might have mentioned, such as the car phone, which were not common in 1989—

     Crouse provided no indication as to what types of “stuff” prompted him to break into the car.

     (Ex. 179, p. 94). Thus, nothing about that statement lends “persuasive assurances of

     trustworthiness” to his account.

             Finally, the Court does not consider Crouse’s statements to investigators in the context of

     other outlandish statements that Crouse made to law enforcement during the course of discussing

     the Francke homicide. For example, during the course of one such conversation, Crouse told his

     parole officer that he had prevented eleven instances of rape “because I’m out and about at night
     and I know what to look for.” (Pet. Ex. H, p. 105). He told investigators that he had killed his

     sister, but there is no information in the record to support that claim. (Ex. 179, p. 42). In his

     final interview with investigators, Crouse admitted that he told investigators a lot of “stories,”

     but did not know why. (Id. at 286). But he explained that, as he spoke with the investigators, he

     learned several of the circumstances of Francke’s death, which he was able to later incorporate

     into his accounts. (Id. at 268-69).

             In summary, Crouse appears to have had a penchant for telling “stories,” regardless of

     whether they were inculpatory or exculpatory, and he gave several differing accounts of his own

     involvement in Francke’s death, some of which bordered on the absurd. As demonstrated above,

     the “other evidence” available—including the knife that Crouse provided to investigators—did

     not corroborate his varying accounts. Given the foregoing, respondent has a “substantial case on

     the merits” in its appeal of this Court’s ruling that Crouse’s unsworn hearsay statements bore

     “substantial assurances of trustworthiness,” such that the Due Process Clause mandated their

     submission to the jury, despite their inadmissibility under state evidentiary law. Indeed,

     respondent is aware of no prior case that has so concluded on facts similar to those here.

             Further, in addressing harmlessness under Brecht v. Abrahamson, 507 U.S. 619 (1993),

     the Court fails to address that, at petitioner’s trial, one of the investigators testified that Crouse

     had been a suspect and had confessed to killing Francke, but that his confessions could not be
Page 14 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4794
    corroborated and that he had recanted. (Tr. 7478-79). As discussed in prior briefing, the

    abbreviated form in which this evidence was presented allowed the jury to learn that someone

    other than petitioner had confessed to the murder, allowing petitioner to argue that someone

    other than him had committed the murder. (ECF #101, pp. 70-71). But if Crouse’s unsworn

    hearsay statements had been admitted, the jury would have also learned that Crouse gave

    multiple accounts of his involvement, including his implausible murder-for-hire schemes.

    When considering Crouse’s multiple accounts of his involvement, or lack thereof, in Francke’s

    murder, the more the jury learned about his statements to investigators, the less likely it would
    have been to credit anything he said. The Court erred in concluding that the exclusion of those

    details had a substantial and injurious effect or influence in determining the jury’s verdict.

                   2.      Trial counsel was not constitutionally ineffective in declining to move
                           for the admission of Crouse’s hearsay statements under the federal
                           constitution.
           The Court concluded that petitioner was entitled to habeas corpus relief “on his claim that

    trial counsel was ineffective in failing to present appropriate legal support, including citation to

    federal law, in support of the admission of evidence of third party guilt.” (ECF # 168, p. 78).

           To establish a claim of ineffective assistance of counsel, petitioner was required first to

    demonstrate that “counsel’s representation fell below an objective standard of reasonableness.”

    Strickland v. Washington, 466 U.S. 668, 688 (1984). The Supreme Court has explained that

    “[j]udicial scrutiny of counsel’s performance must be highly deferential[,]” and that “every effort

    must be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of

    counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at the

    time.” Id. at 689.

           Here, the Court did not perform any analysis on Strickland’s performance prong. And at

    the time of petitioner’s trial in the summer of 1991, trial counsel would not have been deficient

    by not arguing that the federal constitution mandated the admission of Crouse’s unsworn hearsay

     statements, despite their inadmissibility under state evidentiary law.
Page 15 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
        STAY
        NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
           As noted above, in Chambers, the Court explained that its decision was limited to the

    facts and circumstances before it:

           “[W]e establish no new principles of constitutional law. Nor does our holding
           signal any diminution in the respect traditionally accorded to the States in the
           establishment and implementation of their own criminal trial rules and
           procedures. Rather we hold quite simply that under the facts and circumstances
           of this case the ruling of the trial court deprived Chambers of a fair trial.”
    410 U.S. at 302-03. Indeed, after petitioner’s trial, the Court described its decision in Chambers

    as “an exercise in highly case-specific error correction.” Montana v. Egelhoff, 518 U.S. 37, 52

    (1996) (plurality); see also Christian, 595 F.3d at 1085 (noting that Chambers was “an opinion
    that was explicitly tailored to ‘the facts and circumstances of [that] case[.]’” (quoting Chambers,

    410 U.S. at 303)).

           The facts here differ substantially from that fact-specific case. As discussed above, in

    Chambers, the third-party confessions were made to three different persons within a day of the

    murder, and each of those confessions were consistent with each other and with a subsequent

    sworn confession. 410 U.S. at 287, 292-93. The confessions were also corroborated by,

    inter alia, the eyewitness testimony of a “lifelong friend” of the third party who had confessed.

    Id. at 289. Thus, in Chambers, there were several markers of reliability, such that the Court

    concluded that the third-party confession bore “persuasive assurances of trustworthiness.” Id.

    at 302. As demonstrated above, Crouse’s varying confessions were not consistent with each

    other, nor were they corroborated by other evidence with anything approaching the eyewitness

    testimony of the “lifelong friend” in Chambers. 5

           Although the Court does not explain the authority trial counsel should have relied upon in

    1991, the Court includes within its discussion of the claim against trial counsel two Ninth Circuit


    5
     The third-party confession excluded during the penalty phase of a trial in Green v. Georgia,
    442 U.S. 95 (1979) (per curiam) was similarly reliable, as that confession had been made
    spontaneously to a close friend and had already been utilized to obtain a murder conviction and
    sentence of death against the third-party declarant. The State was unable to charge, much less
    convict Crouse on the basis of his inconsistent and unsubstantiated confessions.
Page 16 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
        NMK/9566710-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4794
     decisions—Lunbery and Cudjo (ECF #168, pp. 74-78). Of course, both of those decisions were

     decided approximately two decades after petitioner’s trial. Thus, trial counsel cannot be faulted

     for failing to rely upon them. See e.g., Clark v. Arnold, 769 F.3d 711, 727 (9th Cir. 2014)

     (explaining that Strickland does “not expect counsel to be prescient about the direction the law

     will take” (internal quotation marks omitted)); Lowry v. Lewis, 21 F.3d 344, 346 (9th Cir. 1994)

     (“[A] lawyer cannot be required to anticipate [the court's] decision in [a] later case, because his

     conduct must be evaluated for purposes of the performance standard of Strickland ‘as of the time

     of counsel's conduct.’” (quoting Strickland, 466 U.S. at 690)).
             Further, even if Lunbery and Cudjo had been available to trial counsel, neither are

     analogous to the circumstances here—that is, neither involved multiple and inconsistent

     third-party confessions in which the details of the confession were in a constant state of flux.

     See Lunbery, 605 F.3d at 761 n. 3 (involving one out-of-court confession that was “completely

     consistent” with the murder evidence); Cudjo, 698 F.3d at 755 n. 2, 762-63 (involving one out-

     of-court confession which the state court found was “probably true” and was “given under

     circumstances providing substantial assurances that the confession was trustworthy,” findings to

     which a federal habeas court must defer under 28 U.S.C. § 2254(e)(1)). Given that Chambers

     and Green were readily distinguishable, and Lunbery and Cudjo did not yet exist, trial counsel

     was not ineffective in declining to press a constitutional claim he could have reasonably

     concluded was not supported in the existing case law.

             Under Strickland, petitioner was also required to demonstrate prejudice—i.e., that

     “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

     proceeding would have been different.” Strickland, 466 U.S. at 694. But for the reasons

     discussed above, trial counsel could not have established that Crouse’s unsworn hearsay

     statements bore “persuasive assurances of trustworthiness,” a predicate to compelling their

     presentment to the jury under Chambers despite their inadmissibility under state law.

     Accordingly, in addition to failing to prove that trial counsel performed deficiently, petitioner
Page 17 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
    also failed to prove prejudice. At a minimum, respondent has a “substantial case on the merits”

    in its appeal of this Court’s ruling that trial counsel rendered ineffective assistance of counsel.

                   3.      Petitioner failed to establish “cause and prejudice” under Martinez to
                           excuse the default of his claim against trial counsel.
           The Court concluded that petitioner had established “cause and prejudice” to excuse the

    procedural default of his claim against his trial counsel under Martinez v. Ryan, 566 U.S. 1

    (2012). (ECF #168, pp. 80-82). To do so, petitioner was required to demonstrate, inter alia, that

    “he had no counsel during his state collateral review proceeding or that his counsel during the

    proceeding was ineffective under the standards of Strickland [full citation omitted.]” Rodney v.
    Filson, 916 F.3d 1254, 1259 (9th Cir. 2019). As with the evaluation of trial counsel’s

    performance at trial, in evaluating PCR counsel’s performance during the PCR proceedings,

    “every effort must be made to eliminate the distorting effects of hindsight, to reconstruct the

    circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s

    perspective at the time.” Strickland, 466 U.S. at 689. The Court failed to do that here.6

           Petitioner filed a petition for post-conviction relief in July 1995, which was subsequently

    amended by his PCR counsel three times, with the operative third-amended petition having been

    filed in November 1998. (Exs. 117, 155). The judgment denying relief was entered in

    January 2001. (Ex. 345). During that time period, the Ninth Circuit cases that the Court relies

    upon, Lunbery and Cudjo, were not available to PCR counsel, both having issued nearly a decade

    after his PCR proceedings had concluded. And, as discussed above, in Chambers, the Supreme

    Court had explicitly limited its decision to the facts and circumstances of that case, explaining

    that it was establishing “no new principles of constitutional law.” 410 U.S. at 302-03. Indeed,

    by the time of the PCR proceedings, a plurality of the Supreme Court had rejected the notion that



    6
      Indeed, the Court’s opinion contains no analysis on Strickland’s performance prong with
    respect to PCR counsel. (ECF #168, p. 81 (describing PCR counsel’s performance as
    “deficient,” but providing no analysis to support that conclusion)).
Page 18 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
        NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
    a “Chambers principle” could be derived from the case, instead describing Chambers as “an

    exercise in highly case-specific error correction.” Egelhoff, 515 U.S. at 52.

           As discussed above, neither Chambers nor Green involved confessions that were

    constantly changing in dramatic fashion. Indeed, even when Crouse settled on the car-burglary

    account, the details were in a constant state of flux, including the manner in which his altercation

    with Francke unfolded, the direction he ran from the altercation, and the clothes he was wearing.

    And neither Chambers nor Green involved confessions that were, in some instances, flatly

    contradicted by the physical evidence. As noted above, Crouse identified the knife he had used,
    but the parties agreed at trial that Crouse’s knife was not consistent with the knife that had killed

    Francke. (Tr. 9555, 9565-66). Given the record and the case law that then existed, PCR counsel

    was reasonable in not arguing that Chambers mandated the admission of Crouse’s unsworn

    hearsay statements at petitioner’s trial, and that trial counsel was not constitutionally ineffective

    in declining to make that argument. In other words, PCR counsel would not have been

    unreasonable in concluding that Chambers was a fact-specific case that would have been

    distinguishable on several fronts, and that trial counsel’s representation did not fall below “an

    objective standard of reasonableness” in making that same judgment.

           Finally, for the reasons discussed above, petitioner failed to establish that Crouse’s

    unsworn hearsay statements possessed “persuasive assurances of trustworthiness,” a predicate to

    compelling their admissibility under Chambers despite their inadmissibility under state

    evidentiary rules. Thus, even if PCR counsel had asserted a claim that trial counsel was

    ineffective in declining to cite Chambers when moving for the admission of Crouse’s hearsay

    statements, there is not a reasonable probability that the result of the PCR proceedings would

    have been different. Again, respondent has a “substantial case on the merits” in its appeal of this

    Court’s ruling that PCR counsel was ineffective under the standard of Strickland.




Page 19 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
        NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
                   4.      Petitioner failed to establish “actual innocence” under Schlup to
                           excuse the default of his claims against the trial court and his trial
                           counsel.
           This Court also concluded that, under Schlup, petitioner had “made a colorable showing

    of actual innocence sufficient to excuse procedural default.” (ECF #168, p. 68). As explained

    below, respondent has a “substantial case on the merits” in its appeal of this ruling.

           In asserting actual innocence, a petitioner must “support his allegations of constitutional

    error with new reliable evidence—whether it be exculpatory scientific evidence, trustworthy

    eyewitness accounts, or critical physical evidence—that was not presented at trial.” Schlup,
    513 U.S. at 324 (emphasis supplied). In assessing the reliability of the petitioner’s new

    evidence, “the reviewing court ‘may consider how the timing of the submission and the likely

    credibility of the affiants bear on the probable reliability of that evidence.’” Jones v. Taylor,

    763 F.3d 1242, 1247 (9th Cir. 2014) (quoting Schlup, 513 U.S. at 332).

           To meet the standard under Schlup, it is not sufficient merely to show that a reasonable

    doubt exists in the light of new evidence. See Schlup, 513 U.S. at 329 (explaining that “[i]t is not

    the district court’s independent judgment as to whether reasonable doubt exists that the standard

    addresses[.]) Rather, the burden is on the petitioner to prove that “it is more likely than not that

    no reasonable juror would have convicted him in light of the new evidence.” Schlup, 513 U.S.

    at 327; see also Fairchild v. Norris, 51 F.3d 129 (8th Cir. 1995) (standard not satisfied where “at

    least one juror, acting reasonably and properly instructed,” would have convicted the petitioner).

           The Supreme Court has explained that an inquiry under Schlup requires “a holistic

    judgment about ‘all the evidence’ . . . and its likely effect on reasonable jurors applying the

    reasonable-doubt standard.” House v. Bell, 547 U.S. 518 (2006) (citations omitted) (emphasis

    supplied). As this Court noted, a district court must assess the “likely impact” of any new

    reliable evidence “on reasonable jurors in light of the complete record.” Lee v. Lampert, 653

    F.3d 929, 945 (9th Cir. 2011) (emphasis supplied).


Page 20 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
        NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
           Here, in concluding that petitioner had met his burden under Schlup, this Court focused

    “particularly [on] the newly presented evidence of witness recantations.” (ECF #168, p. 58).

    The Court recognized that “[a]s a general matter, ‘recantation testimony is properly viewed with

    great suspicion.’” Jones, 763 F.3d at 1248 (quoting Dobbert v. Wainwright, 468 U.S. 1231

    (1984) (Brennan, J., dissenting from denial of certiorari)). Indeed, the Ninth Circuit has

    explained that “‘[r]ecanting testimony is easy to find but difficult to confirm or refute’” because

    “‘witnesses forget, witnesses disappear, [and] witnesses with personal motives change their

    stories many times, before and after trial.’” Jones, 763 F.3d at 1248 (quoting Carriger v. Stewart,
    132 F.3d 463, 483 (9th Cir. 1997) (Kosinski, J., dissenting)).

           Based on the “cold record” that was before the Court (Tr. of 11/22/16 Oral Argument,

    p. 9), and as explained below, the new recantation evidence that petitioner provided is not

    sufficient to establish that no reasonable juror would have convicted petitioner.7

                   5.      Not all of the witnesses or potential witnesses that the Court referred
                           to as ‘recanting’ actually recanted, and the Opinion and Order does
                           not account for the timing, context, or other nuances associated with
                           the recantations or partial recantations.

                           a.     Cappie Harden
           The Court credits the affidavit of Cappie Harden. In his affidavit, Harden claims that,

    contrary to his trial testimony, he did not witness petitioner stab Francke, and gave that account

    to police because the police polygraphed him many times and issued unspecified threats to both

    him and his family. (Pet. Ex. A, p. 19). However, as explained in prior briefing (ECF #101,

    pp. 121-24), Harden implicated petitioner in Francke’s murder before he was ever polygraphed,


    7
      At the November 22, 2016 hearing, respondent agreed that the Court could find the
    “recantations to be not credible on the existing record.” (Tr. of 11/22/16 Oral Argument
    Hearing, p. 21; emphasis added). Respondent argued—and continues to argue—that, in this
    particular case, the Court cannot properly assesse the reliability of the recantation evidence
    without providing respondent with an opportunity to cross-examine the recanting witnesses. (Id.
    at 80). Cf. Herrera v. Collins, 506 U.S. 390 (1993) (explaining that “motions based solely upon
    affidavits are disfavored because the affiants’ statements are obtained without the benefit of
    cross-examination and an opportunity to make credibility determinations.”).
Page 21 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
        NMK/9566710-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4794
     stating that Jodie Swearingen had told him she had witnessed it. (Pet. Ex. E, p. 59). After a

     single polygraph, Harden gave police the same basic account to which he would later testify.

     (Pet. Ex. E, pp. 59-60). At trial, Harden testified that he was not threatened by police; instead, he

     testified that he initially lied to police because he did not want to be considered a “rat.”

     (Tr. 8072). The Court’s opinion omits the foregoing.

            Further, the Court fails to acknowledge that Harden did not recant his trial testimony until

     2005, after he was paid $1,000 by Patrick Francke. (Pet. Ex. K). As petitioner notes in his

     briefing, members of the Francke family “have come to believe that a Keizer drug dealer named
     Timothy ‘Rooster’ Natividad killed Francke.” (ECF #74, p. 126). In his 2005 recantation, after

     receiving the $1,000 from Patrick Francke, Harden implicated Natividad in Francke’s murder.

     (Ex. 393-94). Although this substantial cash-payment unquestionably relates to the reliability

     of Harden’s recantation, the Court omits any discussion of this relevant factor.

            As respondent argued in his briefing, Harden’s belated recantation after receiving $1,000

     does not constitute new “reliable” evidence, as contemplated under Schlup. But, at a minimum,

     the Court should have allowed respondent an opportunity to cross-examine Harden about the

     recantation, where Harden could at least identify the alleged threats that caused him to implicate

     petitioner, and explain the role that the $1,000 payment played in his recantation.

                            b.      Jodie Swearingen

            The Court credits the affidavits of Jodie Swearingen. However, that Swearingen recanted

     her grand-jury testimony that she saw petitioner in a struggle with Francke on the Dome

     Building grounds is not new evidence. (Tr. 9368-69). She told the jury that she had been

     pressured by police to make that statement, but the jury apparently rejected that claim.

     (Tr. 9360-61).

            The jury had good reason to do so. The Court omits from its opinion Swearingen’s

     statements to employees at her Hillcrest school, made before she was ever subjected to a

     polygraph examination and when she had no apparent motive to lie. In those statements, she told
Page 22 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
    employees that she was concerned that she was either an accomplice or an accessory to murder

    and that petitioner had killed Francke. (Tr. 9348-53). She told one employee that she was about

    fifty feet away from the car where Francke was killed; that Francke’s car door was ajar; that

    there were two men at the scene in addition to Francke; that one of the men stabbed Francke,

    although she did not see the knife; and that after she saw the bloody knife, “they split.”

    (Tr. 9350-51). After making those statements, Swearingen took a polygraph—with her attorney

    and a private polygraph examiner hired by her attorney present—in which she stated that she saw

    petitioner stab Francke. (Pet. Ex. E, pp. 356-57). There were no consistent deceptive responses
    when she was asked whether her statement was true. (Id.). It was after those statements—and

    after her attorney obtained an immunity agreement in which the State of Oregon agreed not to

    prosecute her as an accomplice—that Swearingen began to offer wildly varying accounts in

    response to police questioning. But a reasonable juror could credit the basic account she gave to

    the Hillcrest employees, when she had no apparent motive to lie. Indeed, the jury apparently did

    so.

            In the affidavit submitted here, Swearingen now claims that, on the night of Francke’s

    murder, she was with Natividad, who asked her to throw a bag in a dumpster that night. (Pet.

    Ex. A, pp. 26-27). The Court omits this portion of Swearingen’s account from its opinion, but it

    is relevant that Swearingen began to implicate Natividad at the same time as Harden, shortly

    after he was paid $1,000 in 2005. (Ex. 394). As explained in previous briefing, if their accounts

    regarding Natividad were true, Swearingen and Harden had no reason not to provide them to

    police during the investigation. There was no need to protect Natividad—as he had already died

    by the time investigators spoke with Harden and Swearingen—and their accounts involving

    Natividad removed them from the scene of the murder. Given their implausible Natividad

    account—first delivered over a decade after petitioner’s trial following a $1000 payment to

    Harden—a reasonable juror could discount the recanting affidavits that Swearingen and Harden

     have submitted here.
Page 23 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4794
                            c.      Earl Childers

            At trial, Earl Childers testified, inter alia, that he saw petitioner driving from the state-

    hospital grounds on the night of the murder and that petitioner later told him to “forget” that

    Childers had ever seen him that night. (Tr. 7754-77). Childers also testified to an instance in

    which petitioner admitted to having killed Francke after they had been together at Mark Gesner’s

    house and had all gone together to look at a house they were considering burglarizing.

    (Tr. 7765-67). According to Childers, petitioner stated that he was “going through some cars and

    he was in Francke’s and he got caught and he ended up sticking the guy.” (Tr. 7767).
            The Court credits the Childers affidavit submitted by petitioner, in which he states that he

    was “pressed” by investigators, who “were angry when I wouldn’t tell them what they wanted to

    hear and when I refused to take a polygraph.” (ECF #168, pp. 49-50, 61). However, the Court

    fails to acknowledge anywhere in its opinion that after signing that affidavit, Childers signed a

    subsequent affidavit in which he stated that he did not believe that the affidavit upon which this

    Court relies “accurately reflect[ed] my statements, recollections, or observations.” (Ex. 387,

    p. 2). Indeed, in his subsequent affidavit, Childers stated that the testimony he gave at

    petitioner’s trial was truthful. (Ex. 387, p. 1).

            Childers gave the account to which he testified before he ever submitted to a polygraph.

    (Pet. Ex. E, pp. 28-33). Further, his account was corroborated by the testimony of Gesner, who

    also testified that petitioner admitted to killing Francke on the night they had all gone to look at a

    house they were considering burglarizing. (Tr. 7998-8000). A reasonable juror could credit the

    account of Childers, given before he ever submitted to a polygraph, to which he testified under

    oath, and to which he stands by today.

                            d.      Mark Gesner

            In its opinion, the Court refers to Mark Gesner as a recanting witness. (ECF #168, p. 59).

    The record does not support that finding. In 2005, Gesner told the Oregonian that he stood by


Page 24 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
         NMK/9566710-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
     his trial testimony. (Ex. 391, p. 14). He similarly told an investigator that he stood by his

     testimony in 2015. (Ex. 389).

              At trial, Gesner testified that, on the night of the murder, petitioner asked him to dispose

     of a bag. Several months later, Gesner asked petitioner about the contents of the bag, and

     petitioner told him that “it was the stuff that [petitioner] was wearing the night of the murder.”

     (Tr. 7999). When Gesner asked him “what murder,” petitioner responded “the Michael Francke

     murder.” (Id.). Gesner dropped it at that point, because Gesner’s girlfriend at the time and

     Childers were getting “close enough that they could hear [petitioner and Gesner] talking again.”
     (Id.).

              Gesner further testified that he and petitioner spoke about the murder another time when

     petitioner was at Gesner’s house. Petitioner was “bragging” about having killed Francke, and

     Gesner told him not to “talk about that kind of stuff.” (Tr. 8000). According to Gesner’s

     testimony, petitioner talked about the murder in front of Gesner’s then girlfriend, and Gesner told

     him not to “tell anybody that even if you didn’t do it or did do it, don’t tell anybody that. Don’t

     talk about something like that. That’s how you get busted.” (Id.).

              In addition to the statements described above, Gesner also told the investigator in 2015

     that he did not “want to be involved in the case and was concerned that he could be prosecuted

     for hindering prosecution or destruction of evidence.” (Id.). Ultimately, however, Gesner

     “stated that the testimony that he eventually gave at trial was truthful,” and he stood by that

     testimony. (Id.). Thus, contrary to the Court’s finding, Gesner is not a recanting witness, and his

     trial testimony implicating petitioner does not support petitioner’s “actual innocence” argument.

                             e.      John Kevin Walker

              In the Opinion and Order, the Court also refers to John Kevin Walker as a recanting

     witness. (ECF # 168, p. 47). At trial, Walker—a methamphetamine dealer who frequently sold

     his product to petitioner—testified that, on January 18, 1989 (the day after Francke’s murder),

     petitioner told Walker that he “stuck” Francke. (Tr., 8173). Petitioner then threatened to kill
Page 25 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4794
    Walker and his family if Walker told anyone about petitioner’s admission. (Id., pp. 8175-76).

    Walker acknowledged that he did not initially tell this to the police, because he was scared of

    some of petitioner’s associates, and was concerned about a “rat jacket.” (Id., p. 8179).

           Next, in 1993, Walker was interviewed by Roger Harris, an investigator who had worked

    for petitioner’s trial defense team in 1990 and 1991.8 (Pet. Ex. A, p. 36). In that interview,

    Walker told Harris that he had “lied under oath during [petitioner’s] criminal trial,” stating,

    among other things, that Walker’s testimony that petitioner told Walker he “stuck” Francke was

    false. (Id., p. 37). Walker also told Harris that he saw petitioner at petitioner’s residence on the
    night of the murder, between 6:00 p.m., and 11:00 p.m. (Id.).

           Thereafter, however, in 2005, Walker was interviewed by staff from the Oregonian, and

    said that he “couldn’t recall making the statement” about seeing petitioner on the night of the

    murder, and that “in any event it wasn’t true.” (Ex. 391, p. 14). Walker also told Oregonian

    staff that he was a “heavy meth user at the time of the 1993 interview.” (Id.). Finally, about ten

    years later, in a subsequent affidavit that Walker signed in 2015, he deviated from the 2005

    Oregonian article, and claimed that the information that he provided during the 1993 interview

    with Harris “is accurate and truthful,” and “any statements to the contrary are untrue. (Pet. Ex. J,

    p. 4). Given Walker’s shifting accounts, which the Court does not fully address, his purported

    “recantation” does not support petitioner’s actual innocence argument, and his situation is a

    quintessential example of why recantation evidence is, as a general matter, inherently unreliable.

    See Jones, 763 F.3d at 1248 (“As a general matter, recantation testimony is properly viewed with

    great suspicion.”) (internal alteration and citation omitted).

                           f.      Daniel Walsh

           As described in respondent’s prior pleadings, Walsh testified about two detailed scenarios

    in which petitioner confessed to him about Francke’s murder. (Tr. 7933-37). While he provided

    8
      Harris was hired by Karen Steele, an attorney that petitioner married during the course of his
    trial. (Exh. 391, p. 14).
Page 26 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
        NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
     an affidavit recanting his trial testimony, that affidavit was signed in 2011, approximately

     20 years after he testified. (Pet. Exh. A, pp. 80-82). There is no explanation provided for this

     significant delay, either in the affidavit itself or in the Opinion and Order. The lack of any

     explanation for the lengthy delay between Walsh’s 1991 trial testimony implicating petitioner—

     and the 2011 affidavit recanting that testimony—renders the recantation particularly suspect.

     See Hall v. Paramo, 734 Fed. Appx. 519 (9th Cir. 2018), cert den, 139 S.Ct. 1294 (2019)

     (finding witness’s recantation not credible in part because it “was signed almost four years after

     the trial concluded, but did not explain the reason for [the] delay”) (alteration added).
            In addition to the timing of Walsh’s recantation, there are other reasons to question its

     reliability. When Walsh was asked by an investigator in 2015 about his trial testimony, he told

     that investigator that he was not questioned by the prosecution at petitioner’s trial. (Ex. 390,

     pp. 3-4). Even though his testimony consisted of approximately 20 pages of the trial transcript,

     Walsh, in 2015, told the investigator that he only answered three questions at trial, and suggested

     that the trial transcript may have been fabricated. (Id., p. 4). Walsh also told the investigator

     that, even though he “had testified that he was not under the influence while he was on the stand,

     he actually was under the influence while he was testifying.” (Id.). The Opinion and Order does

     not account for either the timing of Walsh’s 2011 recantation, or the statements he made in 2015

     about his trial testimony.

                            g.      Other recanting witnesses

            The Opinion and Order discusses other recanting, or partially recanting, witnesses as part

     of the reason for the “actual innocence” conclusion, including Michael Keerins, Randy Studer,

     and Theresa Ross. (ECF # 168, pp. 44-45, 51-53). While all three of them made statements to

     law enforcement implicating petitioner in Francke’s murder, none of them testified at petitioner’s

     trial. Although the Court appears to find these recantations persuasive, the Opinion and Order

     does not discuss the timing of the recantations, all of which were made two decades after

     petitioner’s trial, with no explanation for the delay. (Pet. Ex. A, pp. 29-31, 33-34, 97-102).
Page 27 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
    Moreover, the Opinion does not discuss the context of the original statements made by Keerins,

    Studer, and Ross, or the context of the recantations, as described in more detail in respondent’s

    prior substantive pleadings. (ECF # 101, 153). For those additional reasons, respondent has a

    “substantial case on the merits” regarding the Court’s “actual innocence” determination.9

                   6.      Aside from the recantations, other evidence in the record would
                           permit a rational finder of fact to find petitioner guilty.
           In addition to the above-described issues with the reliability and credibility of the

    recantations—issues that the Opinion does not appear to account for much less resolve—there is

    significant other evidence of petitioner’s guilt in the record. For example, as explained above,
    Gesner did not recant. Petitioner himself made several incriminating statements to law

    enforcement officers. Another trial witness, Linda Perkins, who overheard petitioner confessing

    to the murder, did not recant. (Resp. Ex. 388). Petitioner also made a number of incriminating

    statements to his then wife Janyne Vierra, including telling her about three or four months after

    Francke’s murder that he “stuck the guy at the hospital.” (Resp. Ex. 386). Vierra has not

    recanted those statements. (Id., p. 4). Furthermore, testimony from Wayne Hunsaker—

    described in respondent’s prior pleadings—was additional circumstantial evidence of petitioner’s

    murder of Francke. (ECF # 101, p. 4).

           Assessing all of the evidence presented at trial, and all of the new evidence, a reasonable

    juror could still find petitioner guilty of Francke’s murder. Stated differently, the new

    recantation evidence did not establish that no reasonable juror could have determined that

    petitioner was guilty. See House, 547 U.S. 518, 537-38 (in assessing actual innocence, habeas

    court “must consider all the evidence, old and new, incriminating and exculpatory, without

    regard to whether it would necessarily be admitted under rules of admissibility that would govern

    at trial”); Lorentsen v. Hood, 223 F.3d 950, 954 (9th Cir. 2000) (petitioner “bears burden of


    9
     Additionally, for the reasons discussed in respondent’s prior substantive pleadings (ECF # 101,
    153), the Opinion places too much emphasis on the police interrogation/polygraph issues.
Page 28 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
        NMK/9566710-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4794
    proof” on issue of actual innocence, and “must show not just that the evidence against him was

    weak, but that it was so weak that no reasonable juror would have convicted him”) (internal

    citations and quotations omitted). Thus, respondent has a strong likelihood of success on appeal

    on the argument that petitioner has not demonstrated actual innocence, or, at the very least, a

    “substantial case on the merits” regarding that argument. For that reason, the Court should grant

    respondent’s motion to stay.

           C.      The Second and Fourth Hilton Factors Do Not Warrant Release.

           As previously noted, when the State can establish that it has a “strong likelihood of
    success on appeal, or where, failing that, it can nonetheless demonstrate a substantial case on the

    merits,” the habeas court looks to the second and fourth factors to determine whether continued

    custody is proper. Hilton, 481 U.S. at 778. The second factor asks whether the State will be

    irreparably harmed without a stay, and the fourth inquires into where the public interest lies. Id.

    The Court may consider the possibility of flight, the risk to the public by the release, and the

    State’s interest in continuing custody and rehabilitation. Id. at 777; Franklin v. Duncan,

    891 F. Supp. 516, 519 n.4 (N.D. Cal. 1995).

                   1.      The State would be irreparably harmed absent a stay.

           The State would be irreparably harmed absent a stay of the requirement that it “elect to

    retry” petitioner within 90 days. The Ninth Circuit is unlikely to decide the case within 90 days

    of the April 18, 2019 judgment. “It makes little sense for the State to be required to immediately

    conduct a [] trial if there is any possibility the trial could be mooted by a reversal of this Court’s

    order on appeal.” Franklin, 891 F. Supp. at 520. If a stay is not granted, the State would be

    forced to appoint new counsel and possibly undergo the expense of a potentially unnecessary

    criminal trial, which would quite possibly result in a conviction for aggravated murder. Based

    on the evidence in this record, a retrial reasonably could result in petitioner’s conviction for

    aggravated murder.


Page 29 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
         NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
           In addition, the State’s interest in continuing custody and rehabilitation is also an

    appropriate factor to consider in determining possible injury to the State. Franklin, 891 F. Supp.

    at 520-21. “The argument in favor of continued custody “will be strongest where the remaining

    portion of the sentence to be served is long, and weakest where there is little of the sentence

    remaining to be served.” Hilton, 481 U.S. at 777. Absent this Court’s decision granting relief,

    petitioner would continue serving life imprisonment, without the possibility of parole. (Resp.

    Ex. 101). Thus, the remaining sentence to be served is long, and the State has a strong interest in

    continuing custody.
                   2.      The public interest favors a stay.

           The public interest also favors a stay of retrial. “[A] possibly unnecessary retrial, with

    two verdicts, could contribute to a burden on the participants in the trial and a lack of public

    confidence in the judicial system.” Franklin, 891 F. Supp. at 521. Because petitioner still faces

    a lifetime of imprisonment if the Ninth Circuit reverses this Court, he may be a flight risk.

    (Resp. Ex. 101). See Id. (“Murder is an extremely serious charge which by its nature would

    seem to pose a heightened risk of flight”). If petitioner is released while the case is pending

    Ninth Circuit review and flees from the jurisdiction, the State’s interest in having its laws

    enforced and the guilty punished will be hindered if the appeal is successful.

           At the time of petitioner’s trial, petitioner was “part of a loose network of people who

    used or sold methamphetamine in the Salem area.” (ECF # 168, p. 7). He had also spent several

    years in prison prior to Francke’s murder, had unsuccessfully undergone drug treatment, was

    married to Vierra, whom he regularly beat severely, and was not working regularly. (Tr.

    10098, 10241-44, 10252-57). At that time at least, he appears to have lacked the sort of

    enduring community ties and connection to Oregon that would make it unlikely for him to flee if

    released pending the appeal. Nothing suggests that, in the many years since his convictions,

    petitioner has developed ties to any community in Oregon that would act as an incentive for him

     to remain to await a possible retrial.
Page 30 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
        STAY
        NMK/9566710-v1
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4794
             Furthermore, petitioner represents a danger to the community. A jury found that

     petitioner killed Francke by stabbing him multiple times. Accordingly, “in terms of danger,

     [petitioner] may be viewed analogously to a pretrial detainee charged with” several counts of

     aggravated murder. Franklin, at 521. Admittedly, the murder occurred approximately thirty

     years ago. However, prior to Francke’s January 1989 murder, petitioner had a violent criminal

     history. Among other things, he committed robberies in Coos County in both 1979 and 1984.

     (Tr. 10092-99, 10132). The 1979 robbery, which petitioner committed with another person, was

     armed. The 1984 robbery was violent as well. The victims of both of those crimes testified at
     the penalty phase of petitioner’s trial, and the victim of the 1984 robbery, in particular, was still

     traumatized by what petitioner did to her. (Tr. 10118-121). The 1984 robbery is what led to

     petitioner’s prior incarceration. (Tr. 10097).

             In addition, in September 1991, shortly after petitioner was convicted of Francke’s

     murder, he was convicted of one felony count of Violation of Armed Career Criminal Act,

     in USDC No. 3:90-cr-00170-PA-1. (Att. A). As explained further below, respondent’s

     understanding is that, should petitioner be released from ODOC custody, he will begin serving

     three years of supervised release on that conviction. (Att. A). Apart from the above-described

     robberies and federal charge, petitioner’s criminal history includes first-degree forgery, and a

     residential burglary in 1980. (Tr. 10097).

             Although respondent does not have evidence that petitioner has displayed violent or

     criminal conduct while in a structured prison setting, the foregoing criminal history shows that

     petitioner presents a danger to the public if he were to be released from prison pending appeal.

     Thus, it is in the public interest that petitioner remain in custody until the appeal is resolved.

             D.     In the alternative, if the court grants Petitioner’s release, it should impose
                    conditions of supervision, and it should still stay that portion of the judgment
                    regarding retrial.
             If in the Court’s view petitioner should be released during the pending appeal, the Court

     has and should exercise its authority to stay the portion of the Judgment directing the State to
Page 31 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
          NMK/9566710-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4794
    elect whether to retry petitioner within 90 days of the Court’s order granting the habeas petition.

    See, Decker v. Persson, 2015 WL 7069662, at *5-6 (D. Or. 2015) (so ordering) As noted above,

    petitioner has a pending federal sentence from his conviction in USDC No. 3:90-cr-00170-PA-1.

    In that matter, petitioner received a 105-month sentence to run consecutively to his state court

    sentence. (Att. A). Petitioner also received 3-years of supervision following his release. (Id.).

    Respondent is of the understanding and belief that, if petitioner is released pending the appeal, he

    will be under federal supervision pursuant to the above-referenced federal court judgment.10

            In addition to the terms of release required by the federal probation office and Judgment
    outlined in USDC No. 3:90-cr-00170-PA-1, respondent requests the Court impose the following

    conditions on Petitioner’s release:

            1.      Petitioner shall not commit any offense in violation of federal, state, or
                    local law while on release;
            2.      Petitioner shall appear at all proceedings as required related to this matter,
                    either in this Court or State court, and a new trial and any related
                    proceedings in State court, if any;
            3.      Petitioner shall notify this Court and respondent, in writing, before any
                    change in address or telephone number;
            4.      Petitioner shall not travel internationally;
            5.      Petitioner shall not be permitted to travel outside Oregon without prior
                    permission by this Court and his federal probation officer. Prior to this
                    Court permitting petitioner to travel out of state, petitioner shall sign a
                    waiver of extradition to Oregon; and
            6.      Petitioner shall agree to surrender himself to the U.S. Marshal for
                    transport to Oregon, if required.
    Respondent requests these conditions remain in effect until the mandate issues in the pending

    appeal, until the time for respondent to file a petition for writ of certiorari in the U.S. Supreme

    Court has expired, or, if respondent files a petition for writ of certiorari, until such time as the

    petition or any subsequent briefing on the merits are ruled upon by the U.S. Supreme Court,

    whichever is later.



    10
      It is unclear to respondent if, in the event that the the Bureau of Prisons (BOP) were to
    determine petitioner’s state court judgment was not vacated, if BOP would determine that
    petitioner should be placed into their custody to serve his federal sentence.
Page 32 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
         NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
    V.      CONCLUSION

            Based on the foregoing, the Court should grant the Motion to Stay Judgment while the

    Ninth Circuit considers respondent’s appeal. In the alternative, if the Court orders petitioner’s

    release, it should be under the conditions described above (including those imposed on his

    supervised release in USDC No.3:90-cr-00170-PA-1). Regardless of its decision regarding

    custody, the Court should stay that portion of the Judgment requiring the State to make any

    election regarding retrial, until the resolution of the appeal.

            DATED May 15 , 2019.
                                                          Respectfully submitted,

                                                          FREDERICK M. BOSS
                                                          Deputy Attorney General

                                                              s/ Benjamin Gutman
                                                          BENJAMIN GUTMAN #160599
                                                          Solicitor General
                                                          NICK M. KALLSTROM #050023
                                                          SAMUEL A. KUBERNICK #045562
                                                          Assistant Attorneys General
                                                          Trial Attorneys
                                                          Tel (503) 947-4700
                                                          Fax (503) 947-4794
                                                          Benjamin.Gutman@doj.state.or.us
                                                          Nick.M.Kallstrom@doj.state.or.us
                                                          Samuel.A.Kubernick@doj.state.or.us
                                                          Of Attorneys for Respondent-Appellant
                                                          Max Williams




Page 33 - RESPONDENT'S MOTION TO STAY AND MEMORANDUM IN SUPPORT OF MOTION TO
          STAY
         NMK/9566710-v1
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4794
5/14/2019                                                 District of Oregon CM/ECF LIVE Release Version 6.1

                                                                                                                  FRC,TERMINATED

                                            U.S. District Court
                                     District of Oregon (Portland (3))
                            CRIMINAL DOCKET FOR CASE #: 3:90-cr-00170-PA-1


 Case title: USA v. Gable                                                                Date Filed: 06/20/1990
                                                                                         Date Terminated: 09/27/1991

 Assigned to: Judge Owen M. Panner

 Defendant (1)
 Frank Edward Gable                                                      represented by Janet Lee Hoffman
 TERMINATED: 09/27/1991                                                                 Janet Hoffman & Associates LLC
                                                                                        1000 S.W. Broadway
                                                                                        Suite 1500
                                                                                        Portland, OR 97205
                                                                                        503-222-1125
                                                                                        Fax: 503-222-7529
                                                                                        Email: janet@jhoffman.com
                                                                                        TERMINATED: 09/27/1991
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: CJA Appointment

                                                                                         Lawrence H. Matasar
                                                                                         Lawrence Matasar, PC
                                                                                         621 SW Morrison Street
                                                                                         Suite 1025
                                                                                         Portland, OR 97205
                                                                                         (503) 222-9830
                                                                                         Fax: (503) 274-8575
                                                                                         Email: larry@pdxlaw.com
                                                                                         TERMINATED: 09/27/1991
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED
                                                                                         Designation: CJA Appointment

                                                                                         Robert W. Reid
                                                                                         Robert W. Reid, LLC
                                                                                         208 SW First Avenue, Suite 220
                                                                                         Portland, OR 97204
                                                                                         (503) 223-7786
                                                                                         Fax: (503) 227-2477
                                                                                         Email: breid5212@gmail.com
                                                                                         TERMINATED: 01/11/1991
                                                                                         LEAD ATTORNEY
                                                                                         ATTORNEY TO BE NOTICED
                                                                                         Designation: CJA Appointment


https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?499836246005556-L_1_0-1                                                            1/6


                                                                                                                ATTACHMENT A, 1 of 6
                                                                                                               Case No. 3:07-00413-AC
5/14/2019                                                 District of Oregon CM/ECF LIVE Release Version 6.1

 Pending Counts                                                                          Disposition
                                                                                         SENTENCED 9/9/91. Dft committed
                                                                                         custody of USBP to be imprisoned for 105
                                                                                         months. to be served consecutively to State
                                                                                         of Oregon Sentence that dft is now serving.
                                                                                         Dft remanded to CUSM, Upon release from
                                                                                         Imprisonmt, dft shall be on supervised
                                                                                         release fo r term of 3 yrs, Dft to Comply w/
                                                                                         the following additional cond 1) dft not to
                                                                                         possess a firearm or destructive device 2)
 18:922(g)(1) Violation of ARmed Career                                                  dft shall participate in a substance abuse
 Criminal Act (count 1)                                                                  treatmt prog as directed by the P.O. which
 (1)                                                                                     may include urinalysis testing to determine
                                                                                         if the dft has used drugs or alcohol. 3) dft
                                                                                         will participate in a mental hlth treatmt prog
                                                                                         aproved by the p.o. 4) dft shall submit to a
                                                                                         search of his person, palce of resid or
                                                                                         vehicle at such reasonable times and in a
                                                                                         reasonable manner as directed by the P.O.
                                                                                         Ord dft to pay a special assessment of
                                                                                         $50.00 to the U.S. sgd 9/25/91 PA m
                                                                                         10/9/91

 Highest Offense Level (Opening)
 Felony

 Terminated Counts                                                                       Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                              Disposition
 None



 Plaintiff
 USA                                                                     represented by Stephen F. Peifer
                                                                                        United States Attorney's Office
                                                                                        1000 SW Third Avenue
                                                                                        Suite 600
                                                                                        Portland, OR 97204
                                                                                        503-727-1012
                                                                                        Fax: 503-727-1117
                                                                                        Email: steve.peifer@usdoj.gov
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED


  Date Filed             #    Docket Text
https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?499836246005556-L_1_0-1                                                                2/6


                                                                                                                ATTACHMENT A, 2 of 6
                                                                                                               Case No. 3:07-00413-AC
5/14/2019                                                 District of Oregon CM/ECF LIVE Release Version 6.1

  06/20/1990             1 INDICTMENT by AUSA STEPHEN F PEIFER. Counts filed against Frank Edward
                           Gable (1) count(s) 1 (jlr) (Entered: 10/17/1991)
  06/20/1990             2 Information filed for enhanced penalties pur 18 USC 924(e)(1) (jlr) (Entered: 10/17/1991)
  06/20/1990             3 Warrant issued for Frank Edward Gable by Honorable Helen J. Frye (jlr) (Entered:
                           10/17/1991)
  06/25/1990             4 MOTION for writ of habeas corpus by USA as to Frank Edward Gable for dft to appear
                           7/16/90 (jlr) (Entered: 10/17/1991)
  06/25/1990             5 Writ of Habeas Corpus issued for Frank Edward Gable granting motion for writ of habeas
                           corpus by USA as to Frank Edward Gable [4-1] for dft to appear 7/16/90 (jlr) (Entered:
                           10/17/1991)
  07/12/1990             6 CJA Form 20 (Attorney Payment Voucher) by Frank Edward Gable aptg Janet Hoffman
                           (jlr) (Entered: 10/17/1991)
  07/16/1990             7 Rec of 1st appearance/arraignmt/det hrg. Dft advised of charges and rights. Dft waived
                           read of indictmt. Dfts plea of NG entered. ORD setting trial before Judge Panner on
                           9/18/90. Ord motions in 21 days. Ord dft to be detained. (Juba) c/r Harris (jlr) (Entered:
                           10/17/1991)
  07/18/1990             8 DETENTION ORDER of Frank Edward Gable by Magistrate George E. Juba (jlr)
                           (Entered: 10/17/1991)
  07/25/1990             9 bench Warrant returned executed as to Frank Edward Gable 7/16/90 (jlr) (Entered:
                           10/17/1991)
  08/06/1990           10 MOTION to change venue by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  08/06/1990            11 Mot for Additional Time to File Defense Motions (jlr) (Entered: 10/17/1991)
  08/06/1990           12 MOTION for discovery by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  08/06/1990           13 MOTION for a bill of particulars by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  08/07/1990           14 MOTION for discovery by USA as to Frank Edward Gable (jlr) (Entered: 10/17/1991)
  08/13/1990           15 Rec of ord setting dfts mot for change of venue, mot for additional time, and mot for bill of
                          particulars for hrg on 8/27/90 at 9:30 a.m. (Panner) (jlr) (Entered: 10/17/1991)
  08/22/1990           16 Rec of ord resetting pretrial mots hrg from 8/27 to 9/24/90 at 9:30 a.m. (Panner) (jlr)
                          (Entered: 10/17/1991)
  08/27/1990           17 MOTION to continue by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  09/06/1990           19 Rec of ord resetting pretrial mot hrg from 9/24/90 to 10/1/90 at 9:30 a.m. (Panner) (jlr)
                          (Entered: 10/17/1991)
  09/10/1990           20 Rec of ord striking 9/18 trial date. A new trial date will be set at pretrial mot hrg for
                          10/1/90 at 9:30 a.m. (jlr) (Entered: 10/17/1991)
  09/20/1990           21 MOTION to continue by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  09/20/1990           22 MOTION to suppress identification by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  09/20/1990           23 Mot for CjA Funds For Investigation (jlr) (Entered: 10/17/1991)
  09/20/1990           24 MEMORANDUM by Frank Edward Gable in support of motion [23-1] for CJA Funds For
                          INvestigation (jlr) (Entered: 10/17/1991)

https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?499836246005556-L_1_0-1                                                            3/6


                                                                                                                ATTACHMENT A, 3 of 6
                                                                                                               Case No. 3:07-00413-AC
5/14/2019                                                 District of Oregon CM/ECF LIVE Release Version 6.1

  09/20/1990           25 AFFIDAVIT of Lawrence Matasar (jlr) (Entered: 10/17/1991)
  09/26/1990           26 RESPONSE by Frank Edward Gable to motion to continue by Frank Edward Gable [21-1]
                          (jlr) (Entered: 10/17/1991)
  09/26/1990           27 MEMORANDUM by USA in opposition to Dfts MOt to Suppress Identification (jlr)
                          (Entered: 10/17/1991)
  10/01/1990           28 Rec of pretrial motions hrg. Cnsl to provide breakdown of expenses thus far in connection
                          with defense mot for investigative expenses. Ord setting for trial Dec, 11, 1990 at 9 a.m.
                          (Panner) c/r D. Parker (jlr) (Entered: 10/17/1991)
  10/24/1990           29 ORDER by Honorable Owen M. Panner (cc: all counsel) Ex Parte Mot and ORd For
                          Transcript of Pre Hrg (jlr) (Entered: 10/17/1991)
  11/09/1990           30 MOTION to continue by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  11/13/1990           31 TRANSCRIPT of 10/1/90 filed Frank Edward Gable, USA (jlr) (Entered: 10/17/1991)
  11/30/1990           32 Rec of tel conf call. Ord resetting trial to begin 12/13/90 at 8:30 a.m. (Panner) c/r
                          Meacham) (jlr) (Entered: 10/17/1991)
  12/06/1990           33 Rec of ord setting change of plea hrg for 12/10/90 at 9:30 a.m. (Panner) Meacham c/r (jlr)
                          (Entered: 10/17/1991)
  12/10/1990           34 Rec of change of plea hrg. Dft sworn, found to be competent and plea of GUILTY now
                          entered to Indictmt. PSR ord and case cont'd to 4/1/91 at 9:30 a.m. for impos of sentence.
                          Ord striking 12/13/90 jury trial. (Panner) c/r Meacham (jlr) (Entered: 10/17/1991)
  12/10/1990           35 PETITION TO PLEAD GUILTY filed. (jlr) (Entered: 10/17/1991)
  12/18/1990           36 TRANSCRIPT of 12/10/90 Entry of Plea, filed Frank Edward Gable, USA (jlr) (Entered:
                          10/17/1991)
  12/18/1990           37 CJA FORM 24 (Authorization Voucher for Transcript Payment) for Frank Edward Gable
                          for Deborah Parker, crt rptr. (jlr) (Entered: 10/17/1991)
  01/02/1991           38 MOTION to withdraw by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  01/07/1991           39 AFFIDAVIT by Frank Edward Gable of Lawrence Matasar, cnsl (jlr) (Entered:
                          10/17/1991)
  01/07/1991           41 Rec of hrg mot to withdraw as cnsl for dft. Ord granting. ANother panel atty to be aptd.
                          (Panner) c/r Meacham (jlr) (Entered: 10/17/1991)
  01/11/1991           42 CJA Form 20 (Attorney Payment Voucher) by Frank Edward Gable aptg Robert Reid. (jlr)
                          (Entered: 10/17/1991)
  01/11/1991           42 SUBSTITUTION of Attorney: ROBERT W REID replacing attorney Matazar and
                          Hoffman (jlr) (Entered: 10/17/1991)
  01/16/1991           43 CJA FORM 24 (Authorization Voucher for Transcript Payment) for Frank Edward Gable
                          tfor Janet Hoffman (jlr) (Entered: 10/17/1991)
  03/20/1991           44 MOTION to postpone sentencing date by Frank Edward Gable (jlr) (Entered: 10/17/1991)
  04/03/1991           45 MINUTES: granting motion to postpone sentencing date by Frank Edward Gable [44-1]
                          (cc: all counsel) Honorable Owen M. Panner Rec of Ord setting sentencing for 4/29/91 at
                          9:30 a.m. (jlr) (Entered: 10/17/1991)
  04/29/1991           46 Rec of Hrg. Defer sentencing until after state court trial has been completed. Defense cnsl
                          to ntfy court upon completion of state trial. (Panner) c/r Meacham (jlr) (Entered:
https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?499836246005556-L_1_0-1                                                            4/6


                                                                                                                ATTACHMENT A, 4 of 6
                                                                                                               Case No. 3:07-00413-AC
5/14/2019                                                 District of Oregon CM/ECF LIVE Release Version 6.1

                              10/17/1991)
  05/07/1991           47 Notification of Cahnge of Address for Robert Reid (jlr) (Entered: 10/17/1991)
  05/30/1991           48 CJA FORM 24 (Authorization Voucher for Transcript Payment) for Frank Edward Gable
                          for Margaret Meacham, crt rptr. (jlr) (Entered: 10/17/1991)
  07/12/1991           49 Rec of Ord setting sentencing 8/19/91 at 9:30 a.m. (Panner) (jlr) (Entered: 10/17/1991)
  07/26/1991           50 MOTION for writ of habeas corpus by USA as to Frank Edward Gable for dft to appear
                          9/9/91 at 9:30 am.. (jlr) (Entered: 10/17/1991)
  07/26/1991           51 Writ of Habeas Corpus issued for dft to appear 9/9 for sentencing (Panner) (jlr) (Entered:
                          10/17/1991)
  07/31/1991           52 Rec of ord rescheduling sent for 8/19 to 9/9/91 at 9:30 a.m. (Panner) (jlr) (Entered:
                          10/17/1991)
  08/28/1991           53 Mot for Credit for Time served in custody (jlr) (Entered: 10/17/1991)
  08/28/1991           54 Mot For Downward Departure (jlr) (Entered: 10/17/1991)
  08/28/1991           55 Mot For Concurrent Sentence (jlr) (Entered: 10/17/1991)
  08/29/1991           58 MOTION for writ of habeas corpus ad testificandum by Frank Edward Gable for dft who
                          has been moved to Idaho (jlr) (Entered: 10/17/1991)
  08/30/1991           56 MOTION for writ of habeas corpus by USA as to Frank Edward Gable to appear 9/9/91
                          (jlr) (Entered: 10/17/1991)
  08/30/1991           57 Writ of Habeas Corpus issued for Frank Edward Gable granting motion for writ of habeas
                          corpus by USA as to Frank Edward Gable [56-1] to appear 9/9/91 (jlr) (Entered:
                          10/17/1991)
  08/31/1991           18 MEMORANDUM by USA in opposition to Dfts Mot for Change of Venue (jlr) (Entered:
                          10/17/1991)
  09/05/1991           59 U.S. SENTENCING memorandum re Frank Edward Gable (jlr) (Entered: 10/17/1991)
  09/06/1991           60 Writ of Habeas Corpus issued for Frank Edward Gable granting motion for writ of habeas
                          corpus ad testificandum by Frank Edward Gable [58-1] (jlr) (Entered: 10/17/1991)
  09/09/1991           62 HABEAS CORPUS WRIT EXECUTED. (jlr) (Entered: 10/17/1991)
  09/13/1991           63 HABEAS CORPUS WRIT EXECUTED. for appearance 9/9/91 (jlr) (Entered:
                          10/17/1991)
  09/27/1991           61 JUDGMENT and Commitment issued to U.S. Marshal Frank Edward Gable (1) count(s) 1
                          Honorable Owen M. Panner Frank Edward Gable (1) count(s) 1. SENTENCED 9/9/91.
                          Dft committed custody of USBP to be imprisoned for 105 months. to be served
                          consecutively to State of Oregon Sentence that dft is now serving. Dft remanded to
                          CUSM, Upon release from Imprisonmt, dft shall be on supervised release for term of 3 yrs,
                          Dft to Comply w/ the following additional cond 1) dft not to possess a firearm or
                          destructive device 2) dft shall participate in a substance abuse treatmt prog as directed by
                          the P.O. which may include urinalysis testing to determine if the dft has used drugs or
                          alcohol. 3) dft will participate in a mental hlth treatmt prog aproved by the p.o. 4) dft shall
                          submit to a search of his person, palce of resid or vehicle at such reasonable times and in a
                          reasonable manner as directed by the P.O. Ord dft to pay a special assessment of $50.00 to
                          the U.S. sgd 9/25/91 PA m 10/9/91 (jlr) (Entered: 10/17/1991)
  09/27/1991           64 HABEAS CORPUS WRIT EXECUTED. for appearance 9/9/91 (jlr) (Entered:

https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?499836246005556-L_1_0-1                                                            5/6


                                                                                                                ATTACHMENT A, 5 of 6
                                                                                                               Case No. 3:07-00413-AC
5/14/2019                                                 District of Oregon CM/ECF LIVE Release Version 6.1

                              10/17/1991)
  10/07/1991           65 HABEAS CORPUS WRIT EXECUTED. for appearance 9/9 (jlr) (Entered: 10/17/1991)
  10/07/1991           66 HABEAS CORPUS WRIT EXECUTED. for appearance 9/9/91 (jlr) (Entered:
                          10/17/1991)
  10/07/1991           67 HABEAS CORPUS WRIT EXECUTED. for appearance 7/16/90 (jlr) (Entered:
                          10/17/1991)
  10/09/1991           68 Findings of fact and conclusions of law re judgment [61-1] Honorable Owen M. Panner
                          (jlr) (Entered: 10/17/1991)
  03/15/1995                  CASE FILE SENT TO THE FRC Accession number 21-95-0063 Location number X3914
                              Box 11 of 23 boxes (tomg) (Entered: 07/18/1995)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                05/14/2019 14:58:04
                                   PACER                                 Client
                                                   od0023:2609488:0                137600/137600
                                   Login:                                Code:
                                                                                   3:90-cr-00170-PA Start date:
                                                                         Search
                                   Description: Docket Report                      1/1/1970 End date:
                                                                         Criteria:
                                                                                   5/14/2019
                                   Billable
                                                   5                     Cost:     0.50
                                   Pages:




https://ecf.ord.uscourts.gov/cgi-bin/DktRpt.pl?499836246005556-L_1_0-1                                                               6/6


                                                                                                                   ATTACHMENT A, 6 of 6
                                                                                                                  Case No. 3:07-00413-AC
